     Case 2:20-cr-00579-SVW Document 152-1 Filed 03/15/21 Page 1 of 3 Page ID #:1150



1                              DECLARATION OF SCOTT PAETTY

2           I, Scott Paetty, hereby declare and state as follows:

3           I am an Assistant United States Attorney with the United States

4     Attorney’s Office for the Central District of California.            I am an

5     attorney assigned to the case of United States v. Richard Ayvazyan et

6     al., No. 20-CR-579(A)-SVW.

7           1.    Exhibit 1 is a true and correct copy of an email from FBI

8     SA Justin Palmerton to Customs and Border Protection (“CBP”) Officer

9     Carlos DeSouza.

10          2.    Exhibit 2 is true and correct copy of a photograph obtained

11    from CBP that depicted a credit card in the name of “Viktoria

12    Kauichko” that CBP officers found in defendant Marietta Terabelian’s

13    (“Terabelian”) luggage after officers conducted a secondary

14    inspection at Miami International Airport (“MIA”) upon Terabelian’s

15    arrival at around 3:30 p.m. on October 19, 2020.

16          3.    Exhibit 3 is a true and correct copy of a photograph a

17    photograph obtained from CBP that depicted one credit card in the

18    name of “Runyan Tax Services/Viktoria Kauichko,” and four credit

19    cards in the name of “Iuliia Zhadko,” including cards associated with

20    “Top Quality Contracting” and “Turing Info Solutions that were found

21    in defendant Richard Ayvazyan’s (“Ayvazyan”) belongings after

22    officers conducted a secondary inspection at MIA upon Ayvazyan’s

23    arrival at around 3:30 p.m. on October 19, 2020.

24          4.    Exhibit 4 is a true and correct copy of a directive issued

25    by CBP.

26          5.    Exhibit 5 is a true and correct copy of a report from CBP

27    related to defendant Ayvazyan.

28
     Case 2:20-cr-00579-SVW Document 152-1 Filed 03/15/21 Page 2 of 3 Page ID #:1151



1           6.    Exhibit 6 is a true and correct copy of a report from CBP

2     related to defendant Terabelian.

3           7.    Exhibit 7 is a true and correct copy of a tear sheet from

4     CBP that is given to passengers regarding “Inspection of Digital

5     Devices”.

6           8.    Exhibit 8 is a true and correct copy of photographs

7     obtained from CBP that depicted items that were discovered when CBP

8     officers conducted a manual search of defendant Terabelian and

9     defendant Ayvazyan’s digital devices.

10          9.    Exhibit 9 is a true and correct copy of a biographical

11    questionnaire that was provided to defendants Terabalian and Ayvazyan

12    by CBP officers at MIA.

13          10.   Exhibit 10 is a true and correct copy of a FBI report

14    regarding the arrest of defendants Terabelian and Ayvazyan.

15          11.   Exhibit 11 is a true and correct copy of a search warrant

16    application in case no. 20-MJ-5282.

17          12.   Exhibit 12 is a true and correct copy of a search warrant

18    application in case no. 20-MJ-5484.

19          13.   Exhibit 13 is a true and correct copy of a report regarding

20    the execution of a search warrant in case no. 20-MJ-5286.

21          14.   Exhibit 14 is a true and correct copy of a letter from CBP

22    to DOJ Trial Attorney Christopher Fenton and the undersigned

23    declarant.

24    //

25

26

27

28

                                              2
     Case 2:20-cr-00579-SVW Document 152-1 Filed 03/15/21 Page 3 of 3 Page ID #:1152



1           I declare under penalty of perjury under the laws of the United

2     States of America that the foregoing is true and correct and that

3     this declaration is executed at Princeville, Hawaii, on March 15,

4     2021.

5

6                                                 SCOTT PAETTY
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
